Citation Nr: 0119856	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  98-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability of the 
hips, to include degenerative arthritis, secondary to the 
veteran's service-connected bilateral patellofemoral 
syndrome.

2.  Entitlement to service connection for a disability of the 
shoulders, to include degenerative arthritis, secondary to 
the veteran's service-connected bilateral patellofemoral 
syndrome.

3.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee, currently rated as 20 percent 
disabling.

4.  Entitlement to compensable evaluation for patellofemoral 
syndrome of the left knee, to include intermittent 
arthralgia.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from February 1986 to 
August 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

With respect to the claim before the Board, the two issues 
involving service connection were denied by the RO as not 
being well-grounded.  Because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000 
that no longer allows for denials based on well-groundedness, 
a remand is required.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Moreover, as a result of the change in the law, the VA now 
has a duty to notify a claimant of information or lay or 
medical evidence necessary to substantiate a claim and to 
indicate what portion of the information or evidence is to be 
provided by the claimant and what part the Secretary will 
attempt to obtain.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  Therefore, with respect to her claim for 
service connection, the veteran should be told what 
information or evidence is needed to substantiate her claim.  
If any development efforts are unsuccessful, the RO should 
notify the claimant of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)).

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  In this 
instance, the veteran has claimed that her bilateral hip and 
shoulder disabilities are related to or were caused by her 
service-connected bilateral knee disabilities.  Because a 
physician has not commented specifically on this contention, 
the claim is also remanded for the purpose of obtaining 
additional medical information that would provide an answer 
to the veteran's contention.  

Moreover, because the veteran has claimed that her service-
connected knee disabilities have had an effect on her 
nonservice-connected conditions, a determination should be 
made whether benefits should be granted in accordance with 
Allen v. Brown, 7 Vet. App. 439 (1995).  In that decision, 
the United States Court of Veterans Appeals, the Court, held 
that, pursuant to the provisions of 38 U.S.C.A. § 1110 (West 
1991) and 38 C.F.R. § 3.310(a) (1995), ". . . when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
See Allen v. Brown, 7 Vet. App 439 (1995).

In accordance with the precepts of Allen, the claim is 
remanded to the RO for the purpose of having the RO 
determining whether the veteran's claimed disabilities of the 
hips and shoulders exist and if they are etiologically 
related to the service-connected bilateral knee disabilities.  
Additionally, the RO must decide whether the knee 
disabilities are aggravating any existing disability of the 
shoulders and hips.  In other words, the RO must judge 
whether the knee disabilities have caused an increase in the 
severity of any found conditions of the hips and shoulders.  

As the case must be remanded for the foregoing reasons, the 
veteran should undergo an examination by the VA of her left 
and right knees.  See Green v. Derwinski, 1 Vet. App. 121 
(1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.1 (2000) (examinations must emphasize "the 
limitation of activity imposed by the disabling condition"); 
38 C.F.R. § 4.2 (2000) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2000) (examiner must give 
"full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.

Accordingly, this case is remanded for the following:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  Request all private treatment records 
for which the appellant provides 
releases, and associate with the claims 
file all VA treatment records of which 
she provides adequate identifying 
information.  With respect to VA records, 
all records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.

3.  Schedule the veteran for a VA 
examination of her knees, shoulders, and 
hips.  The claims file and a copy of this 
remand are to be made available to the 
examiner to review.  Any tests that the 
examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's knees with the 
findings expressed in degrees.  In DeLuca 
v Brown, 8 Vet. App. 202 (1995), the Court 
held that codes that provide a rating 
solely on the basis of loss of range of 
motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional 
loss and factors of joint disability 
attributable to pain).  To the extent 
possible, the degree of additional loss 
likely to result due to pain, weakened 
movement, excess fatigability, or 
incoordination on use or during flare-ups 
should be noted.  The frequency of such 
flare-ups should be noted.

Additionally, the examiner should comment 
on whether the veteran's current 
disabilities of the hips and shoulders are 
related to or the result of the service-
connected knee conditions, the ingestion 
of Prednisone, and/or lupus.  
Additionally, an opinion should be given 
as to whether there is any cause-and-
effect relationship between the found 
disabilities and the veteran's service-
connected knee conditions.  Also, an 
opinion should rendered as to whether the 
veteran's service-connected knee 
disabilities have caused an increase in 
the severity of the shoulder and hip 
disabilities.

The rationale for all conclusions should 
be provided.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examinations be 
typed or otherwise recorded in a legible 
manner for review purposes.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Readjudicate the claims on appeal.  
If the decision remains unfavorable, 
provide the appellant and his attorney a 
supplemental statement of the case, and 
allow an appropriate period for response.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and comply with due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



